DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks filed on 10/26/2020 is acknowledged.  Claims 48-67 filed on 07/24/2019 are pending in this application.  Claims 1-47 have been cancelled.

Response to Election/Restrictions
Applicant's election of, without traverse, species (I) “quaternary ammonium salt” surfactant in the reply filed on 10/26/2020 is acknowledged.  The election encompasses claims 48-59 and 66-67 (see Remarks: page 1).  However, upon further consideration and prior art search, the Examiner rejoined the surfactant “amidoalkylamine” surfactant of claims 64-65, for the art rejection set forth below.

Status of Claims
Accordingly, claims 48-59 and 64-67 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 60-63 directed to non-elected invention is withdrawn.

Priority
The present application is a continuation (CON) of 14/191,932 filed on 02/27/2014 (U.S. Patent No. 10285404), which has a provisional 61/769,943 filed on 02/27/2013.

Claim Objection
Claims 48 and 51-53, filed on 07/24/2019, are objected to because of the following informalities: the claims set forth above recite “the monoethanolamine glyphosate salt” in which the word “salt” is suggested be reworded to “salts” because the monoethanolamine glyphosate is a mixture of monobasic and dibasic salts.  As such, it should be in “plural” form.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 48-59 and 64-67 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,285,404 B2 in view of HEMMINGHAUS et al. (U. S. PG-Pub. No. 2010/0113274 A1).
 Although the conflicting claims are not identical, they are not patentably distinct from each other. 
instant claims are drawn to an aqueous glyphosate concentrate composition comprising: (a) a mixture of monobasic and dibasic monoethanolamine salts of glyphosate; and (b) one or more surfactant, i.e. a quaternary ammonium salt and an amidoalkylamine, from about 1 wt.% to about 20 wt.%;
wherein the monoethanolamine glyphosate salts loading is at least about 240 grams acid equivalent per liter (g a.e./l), i.e. from about 360 g a.e./l to about 550 g a.e./l; and
wherein the molar ratio of monobasic monoethanolamine glyphosate salt to dibasic monoethanolamine glyphosate salt is from about 1:1 to about 3:1; and 
wherein the pH of a 5 wt.% acid equivalent dilution of the aqueous glyphosate concentrate composition is from about 5 to about 6.5;
wherein the quaternary ammonium salt has the structure of formula (I) as follows: 
    PNG
    media_image1.png
    142
    268
    media_image1.png
    Greyscale
  
wherein R1 is hydrocarbyl or substituted hydrocarbyl having from 1 to about 30 carbon atoms; R2 in each of the (R2O)x and (R2O)y groups is independently C2-C4 alkylene; R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms; R4 is hydrocarbyl or substituted hydrocarbyl having from 1 to about 30 carbon atoms; x and y are independently an average number from 1 to about 40; and X- is an agriculturally acceptable anion; and
wherein the amidoalkylamine surfactant has the structure of formula (IV) as follows:

    PNG
    media_image2.png
    168
    407
    media_image2.png
    Greyscale
 
wherein R1 is hydrocarbyl or substituted hydrocarbyl having from 1 to about 22 carbon atoms; R2 and R3 are each independently hydrocarbyl or substituted hydrocarbyl having from 1 to about 6 carbon atoms; and R4 is hydrocarbylene having from 1 to about 6 carbon atoms.
The conflicting claims recite an aqueous tank mix composition, which is formed from the dilution of a mixture comprising an aqueous glyphosate concentrate composition and dicamba with water;
wherein the aqueous glyphosate concentrate composition comprises:
(a) a mixture of monobasic and dibasic salts of glyphosate; and (b) one or more surfactant, i.e. a quaternary ammonium salt and an amidoalkylamine surfactant, present from about 1 wt.% to about 20 wt.%;
wherein the monoethanolamine glyphosate salts loading is from about 360 g a.e./l to about 550 g a.e./l; and
wherein the molar ratio of monobasic glyphosate salt to dibasic glyphosate salt is from about 1:1 to about 3:1; and 
wherein the pH of a 5 wt.% acid equivalent dilution of the aqueous glyphosate concentrate composition is from about 5 to about 6.5;
wherein the monobasic and dibasic salts of glyphosate are monoethanolamine salts; wherein the quaternary ammonium salt surfactant has the structure of formula (I): 
    PNG
    media_image1.png
    142
    268
    media_image1.png
    Greyscale
  wherein R1 is hydrocarbyl or substituted hydrocarbyl having from 1 to about 30 carbon atoms; R2 in each of the (R2O)x and (R2O)y groups is independently C2-C4 alkylene; R3 is hydrogen, or a linear or branched alkyl group having from 1 to about 4 carbon atoms; R4 is hydrocarbyl or substituted hydrocarbyl having from 1 to about 30 carbon atoms; x and y are independently an average number from 1 to about 40; and X- is an agriculturally acceptable anion; and
wherein the amidoalkylamine surfactant has the structure of formula (IV):
    PNG
    media_image2.png
    168
    407
    media_image2.png
    Greyscale
 
wherein R1 is hydrocarbyl or substituted hydrocarbyl having from 1 to about 22 carbon atoms; R2 and R3 are each independently hydrocarbyl or substituted hydrocarbyl having from 1 to about 6 carbon atoms; and R4 is hydrocarbylene having from 1 to about 6 carbon atoms.
 The instant and conflicting claims differ in that the instant composition is an aqueous “concentrate” comprising glyphosate, whereas the conflicting composition is an aqueous “diluted” composition comprising glyphosate and is formed by diluting with water. 
The teaching of how to form an aqueous diluted glyphosate composition from a concentrate glyphosate composition is taught by the reference HEMMINGHAUS, which teaches an aqueous herbicidal concentrate formulation comprising glyphosate salts and a surfactant. HEMMINGHAUS teaches that the glyphosate composition can be used to 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to use a concentrate glyphosate composition and to further formulate it into a desirable form, i.e. a ready-to-use formulation by diluting the concentrate form with water, before applying it to treat plants, as taught and suggested by HEMMINGHAUS.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made would have readily recognized that the conflicting claims 1-30 of the U.S. Patent No. 10,285,404 B2, and in view of HEMMINGHAUS, are obvious variants of the claims 48-59 and 66-67 in the instant application and therefore they are not patentability distinct.

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 67 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
the sodium salt of glyphosate”, which lacks sufficient antecedent basis because the preceding claim 48 does not recite the presence of “a sodium salt of glyphosate”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 48-59 and 64-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over HEMMINGHAUS et al. (U. S. PG-Pub. No. 2010/0113274 A1).

Applicants Claim
Applicants claim an aqueous glyphosate concentrate composition comprising: (a) a mixture of monobasic and dibasic monoethanolamine salts of glyphosate, wherein the monobasic to dibasic salts is about 1:1, and wherein the monoethanolamine glyphosate salt loading is at least about 240 g a.e./l; and (b) one or more surfactant, i.e. a quaternary ammonium salt; wherein the pH of a 5 wt. % acid equivalent dilution of the glyphosate concentration composition is from about 5 to about 6.5.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
HEMMINGHAUS teaches an aqueous herbicidal concentrate formulation comprising glyphosate salts and a surfactant, as well as a co-surfactant which can be diluted with water (see: page 24, reference claim 1; and [0147]).
HEMMINGHAUS teaches that the salts of glyphosate can be, i.e. monobasic salts or dibasic salts of, e.g. monoammonium, diammonium, monoethanolamine salt, or a combination thereof (see: [0027], line 3-4 & 11).  This reads on the “monobasic and dibasic of glyphosate salts” of claim 48, wherein the salts can be glyphosate-monoethanolamine salts of claim 48.  HEMMINGHAUS’s teaching also implicitly suggests the monobasic and dibasic salts may be combined in equal proportion in the composition, which reads on the “molar ratio of the monobasic to dibasic glyphosate salts is about 1:1” of claims 48 and 56.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
wherein:
R1 = alkyl having preferably from about 8 to about 18 carbon atoms, i.e. a coco alkyl group (see: [0048], line 1-4);
R2 and R3 = preferably ethylene group (-CH2CH2-) (see: [0048], line 5);
x + y = preferably an average value ranging from about 2 to about 22 (see: [0048], line 6-7);
R4 = preferably a hydrocarbyl or substituted hydrocarbyl having 1 to about 4 carbon atoms, more preferably is a methyl group (see: [0047], line 7-9); and 
X = a charge balancing counter-anion, i.e. chloride (see: [0047], line 9-11).
As such, the surfactant formula (III) reads on the elected surfactant of formula (I) “a quaternary ammonium salt” of claims 48 and 58-59.
HEMMINGHAUS also teaches the pH of the herbicidal composition comprising potassium glyphosate, for example, as its predominant glyphosate component can be from about 4 to about 8 based on 5 wt. % dilution (see: [0051]; [0164]; & page 17: Table 4).  This reads on the pH of the composition of claims 48-50.
HEMMINGHAUS teaches the glyphosate component can be present in a concentration of at least about 300 g a.e./L, or at least about 360 g a.e./L, or about 480 claims 48 and 51-53.
HEMMINGHAUS teaches multiple examples of glyphosate formulations containing surfactant(s) in total amount of at least 1 % by weight, e.g. 5.39 %, 9.6 % or 10 % by weight (see: page 16-17, Tables 2 & 4). This reads on the surfactant concentration of claims 54-55.
HEMMINGHAUS provides an example of a dibasic glyphosate, e.g. a diammonium glyphosate can be obtained by reacting 2 moles of NH4 per mole of glyphosate acid (see: [0162]).  As such, the “2 moles of NH4 per 1 mole of glyphosate acid (2:1)” taught by HEMMINGHAUS reads on the “about 1.5:1 of molar ratio of monobasic to dibasic glyphosate salts” of claim 57.
HEMMINGHAUS teaches the surfactants can also included an amidoalkylamine surfactant of (I), as follows:

    PNG
    media_image4.png
    153
    256
    media_image4.png
    Greyscale
 (I);
wherein R1 is hydrocarbyl or substituted hydrocarbyl having from 1 to about 22 carbon atoms; R2 and R3 are each independently hydrocarbyl or substituted hydrocarbyl having from 1 to about 6 carbon atoms; and R4 is hydrocarbylene having from 1 to about 6 carbon atoms (see: [0010]).
As such, the “amidoalkylamine surfactant of (I)” taught by HEMMINGHAUS reads on the “amidoalkylamine” surfactant of claims 64-65.
claim 66.
HEMMINGHAUS does not explicitly teach the glyphosate formulation the salt of glyphosate must include a sodium salt, and thus it reads on instant claim 67.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
HEMMINGHAUS teaches and suggests all the elements required by the present claim 48, but HEMMINGHAUS does not disclose a specific example of the composition of claim 48.

Finding of prima facie obviousness Rational and Motivation
		(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow the teaching of HEMMINGHAUS and prepare a concentrate glyphosate formulation comprising high load of glyphosate and a surfactants blend, as discussed above, because HEMMINGHAUS teaches that the glyphosate composition, when is formulated as concentrate, with the added surfactants blend can enhance the stability and bioefficacy of such high load glyphosate concentrate, and the resulted glyphosate concentrate has reduced toxicity and reduced eye irritation (see: [0009]), and is compatible with a variety of glyphosate salts, i.e. monoethanolamine salt.





Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-
/H. C./
Examiner, Art Unit 1616  


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616